J-S23022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALLEN LEE URBAN, JR.                       :
                                               :
                       Appellant               :   No. 1219 WDA 2018

          Appeal from the Judgment of Sentence Entered May 2, 2018
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0001048-2017


BEFORE:      BENDER, P.J.E., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                               FILED JUNE 12, 2019

        Appellant Allen Lee Urban, Jr. appeals from the judgment of sentence

imposed after a jury convicted him of facsimile weapons of mass destruction.1

Appellant challenges the sufficiency and weight of the evidence.       He also

argues that the trial court erred in its qualification of an expert witness and

an instruction given to the jury. We affirm.

        We adopt the trial court’s summary of the facts and procedural history

relevant to this appeal. See Trial Ct. Op., 9/28/18, at 1-5.

        Appellant raises the following issues, which we have reordered for

purposes of this appeal:

        1. The verdict was not supported by sufficient evidence because
           the evidence did not establish that the smoke bomb had the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 5516(a)(2)(ii).
J-S23022-19


       appearance or external characteristics of a facsimile weapon of
       mass destruction, where one layperson kicked and stomped on
       the smoke bomb, another layperson immediately identified it
       as a smoke bomb, where the smoke bomb had stopped
       smoking when law enforcement arrived within 5 minutes, and
       where an FBI bomb expert confirmed that it was not an
       explosive device immediately upon observing that the smoke
       bomb did not have end caps to contain any explosives.

     2. The verdict was not supported by sufficient evidence because
        the Commonwealth failed to establish that [Appellant]
        intentionally, knowingly or recklessly caused alarm to law
        enforcement by dropping a smoke bomb that had already burnt
        out by the time law enforcement arrived on the scene within 5
        minutes, and where an FBI bomb expert confirmed that it was
        not an explosive device immediately upon observing that the
        smoke bomb did not have end caps to contain any explosives.

     3. The verdict was against the weight of the evidence where the
        credible evidence established that the smoke bomb did not
        have the appearance or external characteristics of a facsimile
        weapon of mass destruction, since one layperson kicked and
        stomped on the smoke bomb, another layperson immediately
        identified it as a smoke bomb, where the smoke bomb had
        stopped smoking when law enforcement arrived within 5
        minutes, and where an FBI bomb expert confirmed that it was
        not an explosive device immediately upon observing that the
        smoke bomb did not have end caps to contain any explosives.

     4. The verdict was against the weight of the evidence, where the
        credible evidence established that the object was clearly a
        smoke bomb. Consequently, [Appellant] did not intend to
        cause alarm to law enforcement with a smoke bomb, nor did
        he use the smoke bomb knowingly or recklessly to cause alarm
        to law enforcement, where that smoke bomb had already burnt
        out by the time law enforcement arrived on the scene within 5
        minutes, and where an FBI bomb expert confirmed that it was
        not an explosive device immediately upon observing that the
        smoke bomb did not have end caps to contain any explosives.

     5. The Court erred in permitting Nathan Dimit to testify as an
        expert for the purposes of identifying whether or not a
        suspicious device could be identified as a bomb, where he had
        never authored any articles, treatises or publications on the
        subject, had never testified at any criminal proceeding as an


                                   -2-
J-S23022-19


         expert or otherwise, and his training directed that all suspicious
         objects are treated as real bombs until proven otherwise.

      6. The Court erred when instructing the jury that they could
         consider a statement [Appellant] gave to law enforcement,
         stating that he “made” the device, when [Appellant] did not
         state that he “made” the device, and the evidence established
         that it was a commercially made smoke bomb.

Appellant’s Brief at 6-7.

      Following our review of the record, the parties’ briefs, and the well-

reasoned opinion of the trial court, we affirm on the basis of the trial court’s

analysis of Appellant’s issues on appeal. See Trial Ct. Op. at 5-24.

      Specifically, we find that the trial court properly concluded there was

sufficient evidence to establish that (1) the “smoke bomb” resembled an

explosive device; and (2) Appellant’s reckless conduct caused a “high degree

of alarm and reaction” by not only local law enforcement, but also the Federal

Bureau of Investigation, the Bureau of Alcohol, Tobacco, and Firearms, and

the Allegheny County Bomb Squad. Id. at 9. We also agree that the verdict

was not against the weight of the evidence. Id. at 13-15.

      Further, we find no abuse of discretion by the trial court in qualifying

Nathan Dimit, a Bomb Technician for the Allegheny County Bomb Squad, as

an expert in the area of identifying suspected bombs and their ability to be

disabled. See id. at 14-18. Finally, we discern no abuse of discretion by the

trial court in its instruction to the jury that Appellant “made” the device in

question, as it was warranted by the evidence presented at trial. Id. at 18-

24.



                                      -3-
J-S23022-19



     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2019




                                 -4-
                                                                            Circulated 05/30/2019 03:33 PM


                                                            .. r-�'-., .. . '.. ;-. :-�; :i,t'l!\I           "",,
                                                                                                                    ,-:p;-
                                                                                   Ji_, v 1
                                                                                                         =

                                                                                >··,:''\' ;'�)1""�
                                                                                              I ..',•�


               INTHE COURT OF COMMON PLEAS OF BEAVER COUNTYCL8{r�, Ct '...1 .•·.J, i . .,
                                     PENNSYLVANIA                                                   2' 5·9
                                    CRIMINAL DIVISION                             \ 8 StP     2 8 PM .
COMMONWEALTH OF PENNSYLVANIA                      NO. CP-04-CR-1048-2017

              V.

ALLEN LEE URBAN,

              DEFENDANT                           SUPERIOR COURT NO. 1219 WDA 2018

TESLA,J.                                                                SEPTEMBER 28, 2018

                                        OPINION

                                  I. INTRODUCTION
       This Opinion is entered pursuant to Pennsylvania Rule of Appellate Procedure 1925(a) in

order to address Defendant's direct appeal of this Court's Sentence Order, which was entered on

May 2, 2018, following Defendant's conviction after a jury trial of one count of facsimile

weapons of mass destruction. Defendant raises claims challenging the weight and sufficiency of

the evidence, the qualifying of an expert witness, and an instruction given to the jury. Because

Defendant's claims have no merit and are contrary to the record, the Sentence Order of the Court

should be affirmed.

                      II. FACTS AND PROCEDURAL HISTORY
       On May 20, 2017, a Criminal Complaint was filed, alleging that Defendant had

previously thrown fireworks at the Firehouse Bar in Ambridge, Pennsylvania, that Defendant had

previously threatened the staff and patrons of the bar with a firearm, and that Defendant had

most recently dropped what appeared to be an explosive device from his car outside the bar. The

Criminal Complaint charged Defendant with terroristic threats, recklessly endangering another
person, propulsion of missiles onto a roadway, aggravated assault, arson, and risking catastrophe.

A preliminary hearing was held on June 6, 2017.

       On July 24> 2017, the Commonwealth filed an Information, charging Defendant with two

counts of terroristic threats, one count of possession of explosive or incendiary material, one

count of risking catastrophe, one count of recklessly endangering another person, and one count

of propulsion of missiles onto a roadway. On January 3, 2018, Defendant filed a Motion in

Limine, seeking to exclude from evidence certain alleged admissions made by Defendant to law

enforcement. On February 2, 2018, the Court entered an Order indicating that it would address

Defendant's Motion in Limine during the March trial term, for which Defendant's trial was

scheduled.

       On February 27, 2018, the Commonwealth filed a Motion to Amend Information, seeking

to dismiss every count except the count of propulsion of missiles onto roadways, and seeking to

add a count of facsimile weapons of mass destruction. Defendant did not object to the

amendment.

       A jury was selected on March 12, 2018. On March 13, 2018, the Court made rulings on

Defendant's Motion in Limine, and trial commenced. The Commonwealth presented the

testimony of Patrolman Michael Scheers, who responded to the scene; Peter Peronis and George

Kutcher> local residents who observed the events and were evacuated; Bomb Technician Nathan

Oimit from the Allegheny County Bomb Squad, who disabled the device dropped by Defendant;

and Special Agent Benjamin Lindsey from the FBI, who assisted and interrogated Defendant.

Their testimony and the other evidence admitted at trial demonstrated the following facts.

       On Friday, May 19, 2017, at approximately 3:30 in the afternoon, Defendant drove his

yellow Chevrolet Monte Carlo slowly down 13th Street in Ambridge, stopping in front of the



                                                2
Firehouse Bar. N.T., Jury Trial, Vol. II, 3/13/18, at 151-59, 170-71. He then lit the fuse of what

appeared to be an explosive device, dropped it from the window of his car onto the street in front

of the bar, and then drove away. Id. The device, which was comprised of multiple cardboard

tubes and fuses, all held together by black tape, emitted smoke for several minutes. Id. at 171.

Local police were dispatched and arrived on scene within minutes. Id. at 79-80, 172. The fire

department arrived afterward, a perimeter was formed, and local residents were evacuated. Id. at

83, 88-89, 128-29, 173-74. The Allegheny County Bomb Squad, FBI, and ATF were notified and

arrived on the scene four to five hours later with a variety of equipment, including several bomb

disposal robots and a total containment vessel designed to contain the blast from an explosive

device. Id. at 89-90, 161-62, 187-88, 221-22. George Kutcher and Peter Peronis testified to the

presence of local news and a helicopter on scene. Id. at 161-62, 173-74. Defendant was detained

at his home on 24th Street, and taken to the Ambridge Police Department's interrogation room.

Id. at 89-90. He was Mirandized and then interviewed, first by the Ambridge Police Department,

and then by the FBI and ATF. Id. at 90-95.

       Romh Technician Dimit of the Allegheny County Bomb Squad, who was qualified as an

expert in the identification and disabling of bombs, testified that he believed it was a credible

bomb, that the device appeared to be an improvised explosive device, that he would not go near

the device, that two robots were used to disassemble the device, and that the component parts

were placed in the totaJ containment unit Id. at 184, 190-96. He testified within a reasonable

degree of certainty that the device could be a suspected bomb. Id. at 196. A subsequent flame

test, after the device was disabled, showed that it tested positive for flame, and was more than

likely a firework. Id. at 196-98. He testified that such devices, although simply made, can still be

dangerous. Id, at 210.



                                                 3
                Special Agent Lindsey of the FHI, whose expertise with bombs was stipulated to by

    Defendant, corroborated the testimony of Officer Dimit regarding the potential dangerousness of

    the device and the appropriateness of the steps taken. Id. 219, 225-28. Special Agent Lindsey

    also testified to the interview of Defendant. Id. at 229. Although Defendant initially denied

    making the device or setting it off, he later admitted that the device was a smoke bomb, that he

    set it off, that he had taken twenty-one valium pills with alcohol, that he was upset because of an

    interpersonal conflict with people at the bar, and that he wanted to get back at them for making

    fun of him or spreading rumors about him. Id. al 229-32. A search warrant was then obtained and

executed upon Defendant's residence where firearms, a variety of commercial grade fireworks,

tubes, fuses, and other supplies were found. Id. at I 04-121, 232-34.

            Defendant rested on March 14, 2018 without presenting any evidence. The parties agreed

to submit a verdict to the jury only on the charge of facsimile weapons of mass destruction. The

jury returned a verdict the same day, finding Defendant guilty.

            On May 2, 2018, Defendant was sentenced to serve twelve months less one day to

twenty-four months less one day in the Beaver County Jail, followed by five years of probation.

On May 14, 2018, Defendant filed a Motion for Post-Sentence Relief 1 In his Motion, Defendant

challenged the weight and sufficiency of the evidence, and requested additional time to

supplement his Motion. On May 21, 2018, the Court entered an Order granting Defendant thirty

days to file a supplement. Defendant's counsel advised the Court on June 21, 2018 that a

supplement would not be filed. The Commonwealth filed an Answer to Defendant's Motion on

I
  The 10 day prescribed by Pa.R.Crim.P. 720(A)(l) feU on a Saturday in this case. Thus the ten-day deadline to file
          111

a post-sentence motion under Rule 720 extends to the next business day, i.e., Monday, May 14, 2018, the date
Defendant filed his Motion. I Pa.C.S. § 1908 ("When any period of time is referred to in any statute ... (w]henever
the last day of any such period shall fall on Saturday or Sunday . . . such day shall be omitted from the
computation."); Pa.R.Crim.P. IOl(C) ("To the extent practicable, these rules shall be construed in consonance with
the rules of statutory construction."). Sec: also,�. Coaunonwcalth v. Sanford, 497 Pa. 442, 444-45, 441 A.2d
 1220, 1221-22 (1982) (Saturday and Sunday excluded from speedy-trial calculation under Rules of Criminal
Procedure where the deadline fell on a weekend).

                                                        4
July 19, 2018, arguing that Defendant's Motion should be denied. After reviewing the record, the

Court entered an Order on July 24, 2018, denying Defendant's Motion.

       Defendant filed a Notice of Appeal on August 23, 2018. The Court entered an Order on

August 28, 2018 directing Defendant to file a concise statement. Defendant filed his Concise

Statement on September 17, 2018, again raising the issues of the sufficiency and weight of the

evidence. Defendant's counsel also claims that the Court erred by determining that Bomb

Technician Nathan Dimit was an expert in his field, and that the Court erred in one of its

instructions to the jury. The Court next addresses each of Defendant's claims in tum.

                                       III. ANALYSIS
                  A. The evidence presented at trial was sufficient.
       Defendant's first claim is that the evidence presented at trial was not sufficient to sustain

his conviction for facsimile weapons of mass destruction. For a defendant's conviction to be

upheld, evidence sufficient to find him guilty beyond a reasonable doubt must have been

presented at trial. Commonwealth v. Batley, 436 Pa 377, 390. 260 A.2d 793, 800 (1970). "A

claim challenging the sufficiency of the evidence is a question of law. Evidence will be deemed

sufficient to support the verdict when it establishes each material element of the crime charged

and the commission thereof by the accused, beyond a reasonable doubt." Commonwealth v.

Widmer, 560 Pa. 308, 319, 744 A.2d 745, 751 {2000) (citing Commonwealth v. Karkari� 533

Pa. 4 J 2, 625 A.2d 1167 {1993)). The Court must consider the evidence in the light most

favorable to the Commonwealth, as verdict-winner. Commonwealth v. Morales, 625 Pa. 146,

158, 91 A.3d 80, 87-88 (2014).

       There is sufficient evidence to sustain a conviction when the evidence admitted at
       trial, and all reasonable inferences drawn therefrom, viewed in the light most
       favorable to the Commonwealth as verdict-winner, are sufficient to enable the fact-
       finder to conclude that the Commonwealth established all of the elements of the


                                                5
       offense beyond a reasonable doubt. The Commonwealth may sustain its burden by
       means of wholly circumstantial evidence. Further, we note that the entire trial
       record is evaluated and all evidence received against the defendant is considered,
       being cognizant that the trier of fact is free to believe all, part, or none of the
       evidence.

Id. (quotation marks and citations omitted). Accord In Interest of J.B., 189 A.3d 390, 408 (Pa.

2018)("[I)n undertaking sufficiency review, we [do) not act in the capacity of a 'super-jury' to

reconsider and re-determine the facts of the case adduced at trial and decide, anew, an appellant's

guilt or innocence."). "[T]he Commonwealth need not establish guilt to a mathematical certainty.

Any doubt about the defendant's guilt is to be resolved by the fact finder unless the evidence is

so weak and inconclusive that, as a matter of law, no probability of fact can be drawn from the

combined circumstances." Commonwealth v. Huddleston, 55 A.3d 1217, 1223 (Pa.Super. 2012)

(citing Commonwealth v. Stays. 40 A.3d 160, 167 (Pa.Super. 2012)) (quotation marks and

citations omitted).

       In this case, the jury found Defendant guilty of one count of facsimile weapons of mass

destruction under 18 Pa.C.S. § 5516(a)(2)(ii).

       (a) Offense deflned.s-A person commits an offense if the person intentionally,
       knowingly or recklessly manufactures, sells, purchases, transports or causes
       another to transport, delivers or causes another to deliver, possesses or uses a
       facsimile weapon of mass destruction and by such action causes any of the
       following:



               (2) Alarm or reaction on the part of any of the following:



                      (ii) A law enforcement organization.



       (c) Dcfmitions.--As used in this section, the following words and phrases shall
       have the meanings given to them in this subsection:



                                                 6
       "Facsimile bomb." A device which:

              (1) resembles in appearance and external qualities an explosive or
              incendiary device; but

              (2) does not have the capability to cause an explosion or fire.



       "Facsimile weapon of mass destruction." A facsimile biological agent, facsimile
       bomb, facsimile chemical agent or facsimile nuclear agent.

18 Pa.C.S. § 5516.

       (b) Kinds of culpability defined,«

       ( 1) A person acts intentionally with respect to a material element of an offense
       when:

              (i) if the element involves the nature of his conduct or a result thereof, it is
              bis conscious object to engage in conduct of that nature or to cause such a
              result; and

              (ii) if the element involves the attendant circumstances, he is aware of the
              existence of such circumstances or he believes or hopes that they exist.

       (2) A person acts knowingly with respect to a material element of an offense
       when:

              (i) if the element involves the nature of his conduct or the attendant
              circumstances, he is aware that his conduct is of that nature or that such
              circumstances exist; and

              (ii) if the element involves a result of his conduct, he is aware that it is
              practically certain that his conduct will cause such a result.

       (3) A person acts recklessly with respect to a material clement of an offense when
       he consciously disregards a substantial and unjustifiable risk that the material
       element exists or will result from his conduct. The risk must be of such a nature
       and degree that, considering the nature and intent of the actor's conduct and the
       circumstances known to him, its disregard involves a gross deviation from the
       standard of conduct that a reasonable person would observe in the actor's
       situation.




                                                 7
       (d) Prescribed culpability requirement applies to all material elements.-
       When the law defining an offense prescribes the kind of culpability that is
       sufficient for the commission of an offense, without distinguishing among the
       material elements thereof, such provision shall apply to all the material elements
       of the offense, unless a contrary purpose plainly appears.

       (e) Substitutes for negligence, recklessness and knowledge.-When the law
       provides that negligence suffices to establish an element of an offense, such
       element also is established if a person acts intentionally or knowingly. When
       acting knowingly suffices to establish an element, such element also is established
       if a person acts intentionally.

18 Pa.C.S. § 302.

       Bomb Technician Dimit described for the jury how the device appeared to be a type of

homemade explosive device. Id. at 193-94.

      Q. Up on the screen is Commonwealth's Exhibit 15. Can you describe to the
      jurors what you see in that picture as a certified bomb technician?

       A. Yeah. On this photo you can see there's five cardboard tubes with no markings
       on it whatsoever. Commonly referred to as, I'm sorry, five cardboard tubes with
       no markings on them taped together. Those cardboard tubes sometimes are
       commonly known as M style devices or they can also be pyrotechnic or firework
       devices.

       The green hobby fuse coming out of the end on the, I'm not sure how to use this
       laser pointer, sir. The green hobby fuse coming out of the end here and here
       (indicating) as we were told in the initial investigation, and there is three that look
       like they were burned off already.

       Q. How does this object compare to objects that you've seen in the field that
       turned out to be real bombs?

       A. It looks very similar to what is commonly known as an M style device where
       people make their own homemade fireworks that are known to blow up.

       Q. As an explosive?

       A. Yes, sir.

Id. See also Cmwlth. Ex. 15.

       As previously described in Section II of this Opinion, the evidence at trial showed: (I)

that Defendant manufactured what appeared to be a type of improvised explosive device from


                                                  8
smoke-bomb type fireworks, cardboard tubes, and fuses which he possessed at home and

assembled together using black tape; (2) that this device, although capable of generating smoke,

was not capable of causing an explosion; (3) that Defendant transported the device in a yellow

Chevrolet Monte Carlo when he drove with it to the Firehouse Bar; (4) that Defendant used the

device when he rolled down his car window, ignited the device, tossed the device in front of the

bar, and then drove away; (5) that Defendant did this because he wanted to scare the bar owner

and patrons due to negative interactions with them in the past; (6) that the smoking device caused

alarm and reaction from the bar owner and local residents, who notified law enforcement; (7)

that the smoking device caused alarm and reaction to law enforcement and emergency personnel,

who secured the immediate area and evacuated the entire block, believing that the device could

be a bomb or IED, and not being able to determine the level of dangerousness of the device at

that time; (8) that further alarm and reaction to law enforcement was caused when local law

enforcement notified the Federal Bureau of Investigation, the Bureau of Alcohol, Tobacco, and

Firearms, and the AIJegheny County Bomb Squad, all of which responded to the scene and

played active roles in the investigation and response to the threat caused by Defendant; (9) that

the high degree of alarm and reaction resulted in the presence of news media, and use of a

helicopter, bomb disposal robots, and a total containment unit designed to contain any blast from

the explosive device; and (10) that this equipment was used in order to safely examine,

disassemble, and assess the level of threat from the device which Defendant manufactured,

transported, and used.

       Defendant asserts in his Concise Statement that the evidence was not sufficient because

the device was ultimately determined to be a smoke bomb. To the extent that Defendant argues

that the evidence was insufficient because the device was ultimately determined to be a smoke



                                                9
bomb as opposed to an actual bomb, the charge Defendant was convicted of was facsimile

weapon of mass destruction. Unlike the crime of weapons of mass destruction, it is an element of

facsimile weapons of mass destruction that the device not be able to cause an explosion.

Compare 18 Pa.C.S. § 5516 (facsimile weapons of mass destruction), with 18 Pa.C.S. § 2716

(weapons of mass destruction). Defendant also asserts in his Concise Statement that the evidence

was not sufficient to show that he acted intentionally. However, the statute does not require a

minimum threshold of intent as the mens rea; acting recklessly in sufficient. 18 Pa.C.S. §

5516(a).

       In his Concise Statement, Defendant's counsel also claims that "an FBI bomb expert

confumed that it was not an explosive device immediately upon observing that the smoke bomb

did not have end caps to contain any explosives." This is, unfortunately, something of a

mischaracterization of the evidence. It was not until after a perimeter had been set up, the area

had been evacuated, the bomb squad and FBI had arrived with bomb disposal robots and a total

containment vessel, and the bomb disposal robots were used to safely approach, manipulate, and

examine the device itself that Special Agent Lindsey and Bomb Technician Dimit were ahle to

determine that the device was more likely a pyrotechnic or firework device as opposed to a

homemade explosive device. N.T., Jury Trial, Vol. II, 3/13/18, 196, 223-28.

       At the time we didn't know what the devices were made out of. So when we
       separated them obviously we are looking through the robot cameras trying to
       determine what this possible IED could be, if it was a homemade explosive device
       or if it was a pyrotechnic or firework device.

       By looking at them we came to an assumption, but couldn't be 100 percent
       certain, before we moved them that they were more than likely pyrotechnic or
       firework devices and probably not homemade devices.




                                               10
Id. at I 96. Special Agent Lindsey testified that "[ijt certainly could have been a bomb ...

Looking at it, it certainly looked like a possible I.ED." ld. at 224. He further testified on the

potential dangerousness of the device. Id. at 225-27.

        People buy the actual material to make their own fireworks, but then pack it with
        u whole lot of material. So I've hod at least two coses where the devices of this
        size, we placed them on the inside of a car on the dashboard and it completely
        destroyed the inside of the vehicle.

ld. at 226.

        While it is true that there was testimony from a nearby resident that before the police

arrived a person approached and kicked the device, it is also true that there was testimony from

the nearby residents that they did not know initially that the device was only a smoke bomb, and

that the smoke from the device caused concern. N.T., Jury Trial, Vol. 11, 3/13/18, at 157-58, 163-

65, 171. More importantly. the expert testimony from law enforcement showed that any action of

approaching or touching the device was foolish, and that by all appearances the device could be

explosive and highly dangerous. Id. at 127-28, 195-96, 210-12, 225-28.

        Q. If you had been told that someone had approached very near to the object that
        was depicted in Commonwealth's Exhibit 15, say five, ten feet away, what would
        your opinion of that be?

        A. It wouldn't be a very smart move. Like I said we used a robot so we didn't
        have to approach it, because by looking at the photographs it appears to he an
        IED.

        Q. As a trained bomb technician then you would say don't go near that object?

        A. Absolutely I would not go near that object.

Id. at 195-96.

        The Court notes that it was undisputed that Defendant was the person who assembled the

components of the device and set it off outside of the Firehouse Bar. Defendant's counsel

conceded as much in his closing argument, characterizing Defendant's actions as a "hoax," a



                                                11
 "practical joke," a "prank," and "in poor taste." N.T., Jury Trial, Vol. ITI, 3/14118, at 24.

Defendant's counsel argued that Defendant "didn't make this stuff. He bought it like that and he

taped it together."   ICommon sense dictates that igniting a suspicious-looking device such as the one Defendant

assembled, and then throwing that device out of a vehicle and onto a public roadway, would very

likely result in law enforcement being contacted and taking appropriate steps to ensure the safety

of the community. Defendant confessed that he wanted to frighten the bar owner and patrons by

his actions. It should come as no surprise, then, that law enforcement would respond with

apprehension as well.

       Looking at the record in the light most favorable to the Commonwealth, the evidence was

sufficient for the jury to find that Defendant manufactured, transported, and used a facsimile

bomb, and by doing so caused alarm and reaction from numerous law enforcement

organizations. The evidence was equally sufficient for the jury to infer that, in doing so,

Defendant consciously disregarded a substantial and unjustifiable risk that his actions would

cause alarm or reaction on the part of law enforcement. This evidence is plainly sufficient to

meet every element of the crime of facsimile weapons of mass destruction. Because the evidence

in this case was sufficient to convict Defendant of facsimile weapons of mass destruction,

Defendant's claim has no merit and should be denied.

        B. The jury's verdict was not against the weight of the evidence.
       Defendant's second claim is that the jury's verdict was against the weight of the

evidence. In Commonwealth v. Jacoby, 170 A.3d I 065, I 080-81 (Pa. 2017), the Supreme Court

of Pennsylvania summarized the law regarding challenges to the weight of the evidence.

       "A motion for a new trial based on a claim that the verdict is against the weight of
       the evidence is addressed to the discretion of the trial court." Commonwealth v,
       Clay, 619 Pa. 423, 64 A.3d 1049, 1054-55 (2013). "A new trial should not be
       granted because of a mere conflict in the testimony or because the judge on the
       same facts would have arrived at a different conclusion." Id. at 1055. When a trial
       court considers a motion for a new trial based upon a weight of the evidence
       claim. the trial court may award relief only "when the jury's verdict is so contrary
       to the evidence as to shock one's sense of justice and the award of a new trial is


                                               13
       imperative so that right may be given another opportunity to prevail." Id. The
       inquiry is not the same for an appellate court. Rather, when an appellate court
       reviews a weight claim, the court is reviewing the exercise of discretion by the
       trial court, not the underlying question of whether the verdict was against the
       weight of the evidence. Id. at I 054. The appellate court reviews a weight claim
       using an abuse of discretion standard. Id. at 1057.

       At trial, [a] jury [is] the ultimate fact-finder and the sole arbiter of the credibility
       of each of the witnesses. "Issues of witness credibility include questions of
       inconsistent testimony and improper motive." Commonwealth v, Sanchez, 614 Pa.
       I, 36 A.3d 24, 27 (2011) (citation omitted). A jury is entitled to resolve any
       inconsistences in the Commonwealth's evidence in the manner that it sees fit. See
       Commonwealth v. Rivera, 603 Pa. 340, 983 A.2d 121 I, 1220 (2009) (stating that
       "the trier of fact, in passing upon the credibility of witnesses, is free to believe all,
       part, or none of the evidence") (citation omitted).

       As noted, inconsistencies in eyewitness testimony are not sufficient co warrant a
       new trial on grounds that the verdict was against the weight of the evidence. Clay,
       64 A.3d at l 055.




       The Commonwealth presented considerable evidence, as described supra, demonstrating

Defendant's culpability in manufacturing, transporting, and using a facsimile bomb for the

purpose of frightening the bar owner and patrons. The evidence unequivocally showed the high

level of alarm and reaction caused not only to the local residents, who were evacuated, but also

the alarm and reaction caused to numerous law enforcement organizations, including local law

enforcement, as well as the FBI, ATP, and the Allegheny County Bomb Squad. The evidence

further supported a finding that Defendant acted recklessly in causing the alarm and reaction he

did.

       The jury was entitled to believe or disbelieve the testimony of each of the witnesses

presented by the Commonwealth. Jacoby, 170 A.3d at 1080-81. Defendant elected not to testify

or present any witnesses of his own. It is not the role of the Court to second-guess the jury,

unless its verdict would result in a denial of justice. Widmer, 560 Pa. at 319-20, 744 A.2d at 752



                                                  14
(quoting Commonwealth v. Bruwn, 538 Pa. 410, 648 A.2d 1177 ( 1994)) ("Trial judges, in

reviewing a claim that the verdict is against the weight of the evidence do not sit as the thirteenth

juror. Rather, the role of the trial judge is to determine that 'notwithstanding all the facts, certain

facts are so clearly of greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.' "), The Coun does not believe there is anything unjust about the jury's

verdict in this case. Rather, the Court concludes that the evidence presented by the

Commonwealth in this case was plainly of sufficient weight to support the jury's verdict.

        Because the jury's verdict was not against the weight of the evidence, Defendant's claim

has no merit and should be denied.

         C. Bomb Technician Nathan Dim.it was properly qualified as an
          expert witness and Defendant could not have been prejudiced.
       The Commonwealth sought to qualify Bomb Technician Nathan Dimit of the Allegheny

County Bomb Squad as an expert in the field of identification and disabling of bombs and

suspected bombs. The Court allowed counsel to voir dire Mr. Dimit. N.T., Jury Trial, Vol. fl,

3/13/18, at 175-82. The questions elicited by counsel showed that Mr. Dimit's employment for

approximately eight years as a bomb technician required him "to render safe potentially

hazardous devices, explosive devices, and mitigate any explosive threat." Id. at 177-78. Over his

eight-year career, he had responded over 50 times as a bomb technician. Id. at 178. Mr. Dimit

completed six. weeks of hazardous devices school in Alabama, a week of robot training school,

and was a certified Hazmat technician. Id. He was required by the FBI to complete 16 hours of

training per month and a forty-hour course of external training per year, and had always

maintained his continuing education. Id. at 178-81. His training requires him to complete bomb-

based scenarios in which he must render safe suspicious packages or bombs. Id. at 179.




                                                  15
        Defendant's counsel argued that Mr. Dimit should not be qualified as an expert because

he had never testified in a criminal trial as an expert and had no published opinions or articles in

the field. The Court ruled that these issues went to the weight of Mr. Dimit's testimony rather

than to his qualifications as an expert. Id. at 182-83. The Court ruled that Mr. Dimit was an

expert in the area of identification of suspected bombs and their ability to be disabled. Id. at 184.

       "The admission of expert testimony is a matter of discretion for the trial court, and will

not be disturbed absent an abuse of discretion." Commonwealth v. Poplawski, 634 Pa. 517, 552-

53, 130 A.3d 697, 718 (2015) (citing Commonwealth v. Walker. 625 Pa. 450, 92 A.3d 766, 772

(2014)).

       An abuse of discretion is not merely an error of judgment, but if in reaching a
       conclusion the law is overridden or misapplied. or the judgment exercised is
       manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will, as
       shown by the evidence or the record, discretion is abused.

       Expert testimony is admissible in all cases, civil and criminal alike, when it
       involves explanations and inferences not within the range of ordinary training
       knowledge, intelligence and experience.

Id. ( citations and quotation marks omitted).

       "The standard for qualifying an expert witness is a liberal one: the witness need only

have a reasonable pretension to specialized knowledge on a subject for which expert testimony is

admissible." Commonwealth v. l(jnard, 95 A.3d 279, 288 (Pa.Super, 2014) (citing

Commonwealth v. Riffert. 379 Pa.Super. l, 21, 549 A.2d 566, 576 (1988)). "The witness'

expertise may be based on practical, occupational, or other experiential training; it need not have

been gained through academic training alone." Id.

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

               (a) the expert's scientific, technical, or other specialized knowledge is
               beyond that possessed by the average layperson;


                                                 16
               (b) the expert's s crientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact in
               issue; and

               (c) the expert's methodology is generally accepted in the relevant field.

Pa.R.E. 702. "An expert may base an opinion on facts or data in the case that the expert has been

made aware of or personally observed." Pa.R.E. 703.

       The voir dire of Mr. Dimit plainly showed that he had all the education and training

required by the Federal Bureau of Investigation for one who professionally identifies and

disables bombs, as well as eight years of "practical. occupational. [and] other experiential

training" doing exactly that. Riffm, 379 Pa.Super at I, 549 A.2d at 576.

       Defendant's counsel objected because Mr. Dimit had not testified as an expert before. If

such were the test, however, then there could be no expert witnesses. To the extent that Mr.

Dimit has not pub1ished any academic articles regarding the identification and disabling of

suspected explosive devices, it is plain from Mr. Dirnit's testimony that his occupation as a bomb

technician is a hands-on, and not an academic, position. Police officers are qualified as experts

routinely on the subjects of their professional expertise and practical experience, and rarely have

any of them published an academic article. Defendant's counsel takes issue in his Concise

Statement with Mr. Dimit stating that his training and practical expertise indicates that all

suspicious objects should be treated as a bomb until shown otherwise. N.T., Jury Trial, Vol. II,

3/13/l 8, at 186-87. The wisdom of such a practice for someone in Mr. Dimit's field is obvious,

however, and only further contrasts Mr. Dimit's expertise in his field as compared to lay persons

who might approach and kick a device such as the one assembled by Defendant.

       The Court also notes that, while Defendant's counsel challenges the expertise of Mr.

Dimit, Defendant's counsel nevertheless stipulated to the same expertise for Special Agent

Lindsey. As with Mr. Dirnit, there was no evidence that Special Agent Lindsey had any

                                                17
published opinions or previous history testifying as an expert. Id. at 2 I 6-219. Special Agent

Lindsey also testified that suspicious objects should be treated as a live explosive device until

shown otherwise. Id. at 220. Indeed, Special Agent Lindsey's expert testimony largely mirrored

and confirmed the appropriateness of the actions taken by Mr. Dimit. Thus, even if the Court had

somehow erred in qualifying Mr. Dimit as an expert, Defendant could not have been prejudiced

when the testimony of Special Agent Lindsey, whose expertise was stipulated to, was for           an
intents and purposes, practically identical.

       Because Bomb Technician Nathan Dirnit was properly qualified as an expert witness and

Defendant could not have been prejudiced, his claim has no merit and should be denied.

                      D. The Court properly instructed the jury.
       Defendant claims last that the Court erred when it instructed the jury regarding evidence

of other acts for which the Defendant was not on trial. At trial, Special Agent Lindsey testified

that Defendant confessed that the device was a smoke bomb, that he set it off, that he had taken

twenty-one valium piJls with alcohol, that he was upset because of an interpersonal conflict with

people at the bar, and that he wanted to get hack at them for making fun of him or spreading

rumors about him. N.T., Jury Trial, Vol. II, 3/13/18, at 229-32. Special Agent Lindsey, when

questioned whether there had been any modifications to the device which Defendant had placed

on the street, testified that there had been modifications, including the stripping of the tubes, and

their being taped together along with their ignition source. Id. at 238-39. He testified that they

had been taped together in a fashion that would not normally be found. Id. at 39. He described

the device as looking like an improvised explosive device. Id. at 224, 239-40. He testified that he

had encountered firework enthusiasts before and was not familiar with any practice of removing




                                                 18
firework wrappers in order to alter how the device burns. Id. at 241. Rather, he believed such an

action would appear "as a way of camouflaging some sort of activity with that paper tube." ld.

        After each side rested. the Court reviewed proposed jury instructions with counsel. One

instruction reviewed was a modification of standard instruction 3.08, Evidence of Other Offenses

as Substantive Proof of Guilt. N.T., Jury Trial, Vol. III, 3/14/18, at 11-15. The Court proposed

the following cautionary instruction:

        "You have heard evidence tending to prove that Defendant may have been
        involved in improper conduct for which he is not on trial. I'm referring to
        Defendant's alleged statements to FBI Special Agent Lindsey that Defendant
        allegedly told them that he had a dispute with the bar owner and patrons of the
        Firehouse bar in Ambridge because they spread rumors about him and that he
        wanted them to quit, that he took 21 Valium pills the night before, and that he
        built the device and threw it out the window of his car in order to scare them.
        Remember, my recollection of the facts does not control. As sole deciders of the
        facts it is your recollection and your recollection alone that controls. I've only
        referred to the testimony of FBI Special Agent Lindsey in order to give you
        context for my instruction"

        "This evidence is before you for a limited purpose. First, to prove the identify
        [sic] of the person who built and threw out the window the alleged facsimile
        bomb."

        "Second, to prove the state of mind of the individual, that is whether the
        individual intentionally or knowingly or recklessly manufactured, transported,
        possessed or used a facsimile bomb."

        "Third, to prove motive of the individual who may," and I'll change that "who
        allegedly made and threw out the window the alleged facsimile bomb onto the
        public street near Firehouse Bar in Ambridge."

        "This evidence must not be considered by you in any way other than for the
        purpose I just stated. You must not regard this evidence as showing the Defendant
        is a person of bad character or criminal tendencies from which you may be
        inclined to infer guilt."

        It had a limited purpose, and I wanted to make sure that this was done properly.

Id. at 11-13.




                                                19
        Counsel for the Commonwealth agreed to the instructions. Counsel for Defendant

objected only to the Court indicating evidence to the effect that Defendant "built" or "made" the

device, suggesting instead that he would be satisfied if the Court instead referred to the device as

being "taped together." Id. at 13-15. The Court indicated that it would refer lo the device as

being "made" in Its final instructions, which is ultimately how the Court instructed the jury after

closing arguments. Id. at 15, 60-61.

       The Court also instructed the jury repeatedly that it was the jury's recollection of the facts

that was controlling. E.g., id. at 52-53.

       A cautionary instruction I provide every trlal is that J may refer to some particular
       evidence. I certainly don't propose to refer to all evidence, but I wilJ leave this to
       your recollection. For as I've said, it is your recollection and yours alone that
       governs.

       You're not bound by my recollection nor by the recollection of the attorneys in
       their arguments to you. You're not to conclude that any evidence which I call to
       your attention or which the attorneys have called to your attention is the only
       evidence which you should consider. It is your responsibility to consider all the
       evidence that you believe is material in deliberating upon your verdict.

       And again, I'll provide you the cautionary instruction: If I refer to testimony or
       evidence introduced at trial based upon my recollection, remember it is your
       recollection and only your that controls in a determination of the facts in criminal
       case. If I do that and I refer to testimony or evidence, I'm only doing that in order
       to give context so that you can understand the legal instructions.



       The Pennsylvania Superior Court has stated the standard of review that applies where a

jury instruction given at trial is challenged on appeal. Commonwealth v. Sandusky, 77 A.3d 663,

667 (Pa.Super. 2013).

        In reviewing a challenge to the trial court's refusal to give a specific jury
        instruction, it is the function of this Court to determine whether the record
        supports the trial court's decision. In examining the propriety of the instructions a
        trial court presents to a jury, our scope of review is to determine whether the trial
        court committed a clear abuse of discretion or an error of law which controlled the
        outcome of the case. A jury charge will be deemed erroneous only if the charge as

                                                 20
       a whole is inadequate, not clear or has a tendency to mislead or confuse, rather
       than clarify, a material issue. A charge is considered adequate unless the jury was
       palpably misled by what the trial judge said or there is an omission which is
       tantamount to fundamental error. Consequently, the trial court has wide discretion
       in fashioning jury instructions. The trial court is not required to give every charge
       that is requested by the parties and its refusal to give a requested charge does not
       require reversal unless the Appellant was prejudiced by that refusal.

Id. (quoting Commonwealth v. Thomas. 904 A.2d 964, 970 (Pa.Super. 2006)).

       It has been the law in Pennsylvania for over a century that the nature and extent of a trial

court's discussion of the evidence when instructing the jury is committed to its sound discretion.

       [H]ow much detail shall be entered into; how minute the reference to the
       testimony shall be, and how extended the discussion of it; how far arguments shall
       be noticed, their true bearing and relevancy pointed out, and the extent to which
       they are supported by the evidence, etc.,-must be left largely to the discretion of
       the presiding judge. He is generally in a better position to estimate the
       requirements of the case with the jury...

Borham v. Davis, 146 Pa. 72, 77-78. 23 A. 160 (I 897.).

       The extent to which a trial judge ought to go in reviewing, analysing and
       commenting on testimony depends very largely upon the circumstances of the
       case and to some extent upon the line of argument pursued by counsel in
       addressing a jury. Generally it must be left to his sound discretion. It is only in
       exceptional cases, as for example, where it plainly appears that the charge is so
       inadequate in this regard as to be misleading, or where by indirection it withdraws
       the attention of the jury from material issues or evidence, or from matters entering
       as necessary elements into the decision of the question at issue, or where its
       tendency as a whole is to unduly magnify the importance of the proofs introduced
       by one party, and to belittle those introduced by the other party, that the court will
       be reversed upon a general exception of this nature.

Commonwealth v. Wertheimer, 23 Pa.Super. 192, 194 (1903) (quoting Blank v. Barnhart, 17

Pa.Super. 214, 217 (1901)) (quotation marks omitted).

       More recent cases have similarly upheld the exercise of discretion of trial courts in such

matters. E.g., Finnerty v. Darby, 391 Pa. 300, 322, 138 A.2d 117, 127-28 ( 1958) ("A trial judge

is not required tu refer lo the testimony of every witness in reviewing the evidence in the case




                                                 21
nor refer lo every contention made by counsel in his presentation to the jury."). Accord Betz v.

Erie Ins. Exch., 957 A.2d 1244, 1260-61 (Pa.Super. 2008).

       The evidence presented in this case, direct and circumstantial, demonstrated that the

device was made from various components, and that Defendant was the one who, after stripping

the cardboard tubes of their wrappers, put the various components together using electrical tape,

included an added fuse, and then set it off. E.g., N.T., Jury Trial, Vol. II, 3/13/18, at 83 ("It was

five cardboard tubes taped together with black tape and had fuses coming out of each of the

tubes."); Id. at 105 {"We recovered [from the search of Defendant's residence] a wooden box

that had the matching cardboard tubes that were used in the making of the device, the matching

fuses, the green same construction of the fuses."); Id. at 193 ("It looks very similar to what is

commonly known as an M style device where people make their own homemade fireworks that

are known to blow up."); Id. at 208 ("I couldn't tell exactly what it was, but it looks like a bomb

with a hobby fuse coming out of the end and green cardboard, or I'm sorry, cardboard tubes that

were unmarked with green hobby fuse coming out the end, taped together."); Id. at 212 ("[T]here

was no markings on the cardboard tubes. They were improvised.");       l.d.. at 239 ("Yes. Well, they,
clearly the tubes had been stripped from something and were taped together along with their, I

believe their ignition source. . . [T)hey were taped together in a fashion that wasn't normal,

would normally be found."); Id. at 229-32 (Special Agent Lindsey testifying that Defendant

himself admitted that he set off the device).

       Defendant's counsel takes issue with the Court's use of the word "made," after advising

the Court that use of the phrase "taped together" instead would have been acceptable. N.T., Jury

Trial, Vol. Ill, 3/14/18, at 13-15. That choice of words is, at best, a distinction without a

difference. See Merriam-Webster, Merriam-Webster's Collegiate Dictionary, 702 (10th ed.



                                                 22
1995) (defining the present-tense verb "make" and past-tense verb "made" as "to put together

from components."). In point of fact, the evidence showed that Defendant did more with the

device than simply tape it together. He also stripped the cardboard tubes of their wrappings and

made use of an additional fuse. Thus, the term "made" is, in light of the evidence, more accurate,

as the evidence showed that Defendant did more than simply tape some cardboard tubes

together.

       Pennsylvania law does not require a trial court to alter its proposed instruction and

discussion of the pertinent evidence presented in the case in order to better suit one party's

theory of the case. In Betz v. Erie Ins. Ex.ch., 957 A.2d at 1260-61, the appellant claimed that the

trial court had erred by failing to rephrase certain language in its charge in reference to an

addendum of an insurance policy. The Superior Court rejected the claim.

       A trial court has wide discretion in choosing the language of its instructions to the
       jury. So long as the resulting expression adequately conveys the required
       information, we will not deem it grounds for a new trial. In this instance, the
       alleged flaw in the court's language amounts to no more than its failure to impose
       Erie's theory of the case. The court did not err in refusing to rephrase the
       instruction.

fug 957 A.2d at 1261.

       As in Betz, so in this case, the Court is not required to rephrase an adequate instruction

simply to satisfy a defendant's preferred description of his actions. All of the evidence presented

indicated that Defendant made the finished device from the fireworks and other components

which were found in his residence. That device consisted of five smoke bomb fireworks

contained within cardboard tubes. Those tubes had been stripped of their outer wrapping and

taped together with an additional fuse. No reasonable juror in this case could conclude that the

word "made" was in reference to anything else.




                                                 23
          Nor is there any reason to think the jury could have possibly been prejudiced by use of

  the word, "made," as opposed to the phrase, "taped together." Sandusky, 77 A.3d at 667 ("The

  trial court('s] ... refusal to give a requested charge does not require reversal unless the Appellant

  was prejudiced by that refusal."). This is especially so when the uncontested evidence showed

  that Defendant transported, possessed, and used the device, any one of which would have been a

  sufficient predicate for criminal liability, regardless of whether Defendant made the device in the

  first instance.

          Finally, as stated above, the Court instructed the jury repeatedly that it was the jury's

  recollection of the evidence, and not the Court's, that was controlling. " 'The jury is presumed to

  have followed the court's instructions.'" Commonwealth v. Chmiel, 612 Pa. 333, 395, 30 A.3d

  1111, J 147 (2011) (quoting Commonwealth v. Flor. 606 Pa. 384, 998 A.2d 606, 632 (2010)).

 Thus, in charging the jury that it must rely on its own memory of the evidence, and not upon any

 description of the evidence by the Court, which were given merely to provide context, the Court

 acted within its discretion and properly instructed the jury in this case.

          Because the Court properly instructed the jury, Defendant's claim has no merit and

 should be denied.

                                       IV. CONCLUSION
          For the reasons stated in the foregoing Opinion. Defendant's claims have no merit and

 the Court's Sentence Order should be affirmed.




                                                                  izr -                  =
                                                                BY THE COURT:
                                                                                                   CD
                                                                              �          �         -<
                                                                                                   ,...,• J,
                                                                                         CD
                                                                               
                                                                                          �
                                                                                                   :::c
                                                                                          0
                                                                                          N

                                                  24